          Case 1:19-cv-01365-PAE-SLC Document 104 Filed 01/07/20 Page 1 of 3

                     Michael Faillace & Associates, P.C.
                                           Employment and Litigation Attorneys

   60 E. 42nd Street, Suite 2020                                                            Telephone: (212) 317-1200
   New York, New York 10165                                                                  Facsimile: (212) 317-1620
   _________

   gnaydenskiy@faillacelaw.com

                                                                                            January 7, 2020


   BY ECF
   Judge Paul A. Engelmayer
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

                     Re:      Carrillo et al v. Kay Waterproofing Corp. et al
                              Case No. 19-cv-01365 (PAE) (HBP)
   Your Honor:

                     I am counsel to Plaintiffs in the above-referenced matter. We are writing to

   respectfully request a one-week extension of the deadline to file affidavits of service of the default

   motion. The reason being is that despite the process server’s efforts, they were not able to serve

   Ronald Duarte as of yet. We will proceed to try to find an alternative address and serve him there.


            We thank you for your attention to this matter.


                                                        Respectfully Submitted,


                                                        /s/ Gennadiy Naydenskiy
                                                        Gennadiy Naydenskiy, Esq.
                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                        Attorneys for Plaintiff
*UDQWHG7KHDIILGDYLWVRIVHUYLFHDUHGXH
E\-DQXDU\

    SO ORDERED.
                           
                __________________________________
                      PAUL A. ENGELMAYER
                      United States District Judge
 -DQXDU\

                              Certified as a minority-owned business in the State of New York
